Whaley, Chief Justice,
delivered the opinion of the court:
The plaintiff, a colonel in the United States Marine Corps, sues to recover rental allowances as an officer without dependents for the period-April 1,1932, to September 30,1932, amounting to $340. During this period he served as an officer of the Marine Corps Expeditionary Forces in China, specifically in Shanghai, and was without dependents.
From April 1 to September' 15, 1932 he occupied private apartments rented by him, and at least partly furnished by him. September 15,1932 to the end of that month there was made available to him bachelor officer’s quarters in an officers’ club which he shared with another officer. He was not, however, formally assigned Government quarters. The inadequacy of the quarters he occupied for one of his rank is not questioned.'
Plaintiff is entitled to recover under Montague v. United States, 79 C. Cls. 624.
It is conceded that in the event of recovery the amount thereof should be $340. The plaintiff is entitled to recover and judgment will be in his favor in the sum of $340. It is so ordered.
MaddeN, Judge; Jones,Judge; Whitaker, Judge; and Littleton, Judge, concur.